IN THE SUPREME COURT OF THE STATE OF WASHINGTON

FILO FOODS, LLC; BF FOODS, LLC;                )
ALASKA AIRLINES, INC.; and THE                 )                 No. 89723-9
WASHINGTON RESTAURANT                          )
ASSOCIATION,                                   )                   EnBanc
                                               )
           Respondents/Cross-Appellants,       )
                                               )
      v.                                       )
                                               )
THE CITY OF SEATAC; KRISTINA                   )
GREGG, CITY OF SEATAC CITY                     )
CLERIZ, in her official capacity,              )
                                               )
           Appellants/Cross-Respondents,       )
                                               )
THE PORT OF SEATTLE,                           )
                                               )
           Respondent,                         )
                                               )
SEATAC COMMITTEE FOR GOOD                      )
JOBS,                                          )
                                               )
           Appellant/Cross-Respondent.          ) Filed         AUG 2 0 2015
                                                )


      OWENS, J.-In 2013, voters from the city of SeaTac approved local

Proposition 1. That initiative establishes a $15-per-hour minimum wage and other

benefits and rights for employees in the hospitality and transportation industries in the

city of SeaTac. See ch. 7.45 SEATAC MUNICIPAL CODE. Opponents of Proposition 1
Filo Foods, LLC v. City of SeaTac
89723-9


challenged its validity under state and federal law. The trial court largely rejected

these challenges, with two exceptions. The trial court held that (1) under state law,

Proposition 1 could not be enforced at the Seattle-Tacoma International Airport and

(2) federal labor law preempted a provision of Proposition 1 protecting workers from

certain types of retaliation. We reverse both of these rulings. We hold that

Proposition 1 can be enforced at the Seattle-Tacoma International Airport because

there is no indication that it will interfere with airport operations. We also hold that

federal labor law does not preempt the provision protecting workers from retaliation.

We otherwise affirm the trial court and thus uphold Proposition 1 in its entirety.

                        FACTS AND PROCEDURAL HISTORY

          The SeaTac Committee for Good Jobs (Committee) is a coalition of

individuals, businesses, neighborhood associations, immigrant groups, civil rights

groups, faith organizations, and labor organizations. In June 2013, the Committee

circulated a petition to city of SeaTac voters that proposed a set of minimum

employment standards for certain hospitality and transportation employers in the city

of SeaTac, including an hourly minimum wage of $15. After finding sufficient

signatures supporting the petition, the SeaTac City Council put the initiative on the

ballot.

          Filo Foods LLC, BF Foods LLC, Alaska Airlines Inc., and the Washington

Restaurant Association (collectively Filo Foods) sued the city of SeaTac and City




                                             2
Fila Foods, LLC v. City of SeaTac
89723-9


Clerk Kristina Gregg (collectively the City) to challenge the sufficiency of the

signatures to put Proposition 1 on the ballot. The Committee intervened in support of

the City. Thereafter, the superior court held that Proposition 1 could not go on the

ballot, but the Court of Appeals reversed, Fila Foods, LLC v. City of SeaTac, 179 Wn.

App. 401,319 P.3d 817, review denied, 181 Wn.2d 1006,332 P.3d 984 (2014), 1 and

the measure appeared on the November 5, 20 13, ballot. Voters approved Proposition

1 by a narrow margin. By its terms, it was scheduled to take effect on January 1,

2015.

        Shortly after the election, the superior court allowed Filo Foods to amend its

complaint to include substantive challenges to Proposition 1, now an enacted

ordinance, and to name the Port of Seattle as a defendant. The Port of Seattle is a

special-purpose municipal corporation that, among other things, owns and operates

the Seattle-Tacoma International Airport within the city of SeaTac's territorial

boundaries. In the amended complaint, Filo Foods alleged that Proposition 1 is

invalid on a number of grounds, including that it (1) violates the single-subject rule,

(2) violates the Port of Seattle's jurisdiction over the Seattle-Tacoma International




1
 This court stayed a petition for review in the ballot signatures case pending a final
decision in this case. Order Deferring Review, Fila Foods, LLC v. City of SeaTac, No.
90113-9 (Wash. Apr. 30, 2014). The issues relating to the sufficiency of the signatures to
put Proposition 1 on the ballot are thus not before the court at this time.


                                             3
Fila Foods, LLC v. City of SeaTac
89723-9


Airport, (3) is preempted by federal labor and aviation laws, and (4) violates the

dormant commerce clause. 2

       Filo Foods moved for summary judgment on these challenges, and the trial

court granted the motion in part and denied it in part. First, the trial court determined

that Proposition 1 did not violate the single-subject rule. Second, the trial court held

that Proposition 1 violates a state law that gives the Port of Seattle jurisdiction over

the Seattle-Tacoma International Airport and thus could not be enforced at the airport.

Third, the trial court held that federal labor law preempts Proposition 1's

antiretaliation provision, but that federal law did not otherwise preempt Proposition 1.

Finally, the trial court held that Proposition 1 did not violate the dormant commerce

clause. The Committee and the City sought direct discretionary review, and Filo

Foods sought cross review. We granted review and designated the Port of Seattle as a

respondent.

                                       ANALYSIS

       We review a trial court's grant of summary judgment de novo. Lakey v. Puget

Sound Energy, Inc., 176 Wash. 2d 909, 922, 296 P.3d 860 (2013). Summary judgment is




2
  Filo Foods also alleged that Proposition 1 was invalid because it involves administrative
rather than legislative matters, conflicts with standing requirements, and violates the
subject-in-title rule. The trial court rejected these challenges. Filo Foods ultimately
sought cross review of all rulings against it, but neither it nor the Port of Seattle present
arguments relating to the subject-in-title rule, third-party standing doctrine, or the
administrative nature of Proposition 1. These issues are therefore regarded as abandoned.


                                              4
Filo Foods, LLC v. City of SeaTac
89723-9


proper when "there is no genuine issue as to any material fact and ... the moving

party is entitled to a judgment as a matter of law." CR 56(c). 3

       Filo Foods challenges the validity of Proposition 1 on several grounds. First,

Filo Foods argues that Proposition 1 is procedurally invalid in its entirety because it

violates the single-subject rule. We hold that Proposition 1 does not violate the

single-subject rule. Second, Filo Foods contends that under state law, Proposition 1

may not be applied at the Seattle-Tacoma International Airport. We conclude that

Proposition 1 can be applied at the airport because there is no indication that it will

interfere with airport operations. Third, Filo Foods argues that federal law preempts

Proposition 1, in whole or, alternatively, in part. We conclude federal law does not

preempt Proposition 1 in whole or in part. Finally, Filo Foods argues that Proposition

1 violates the dormant commerce clause; we conclude that it does not. Thus, we find

Proposition 1 valid in its entirety.

       I.   Single-Subject Challenge

       RCW 35A.12.130 provides in relevant part that "[n]o ordinance shall contain

more than one subject and that must be clearly expressed in its title." While no

judicial opinion has interpreted this statutory language, the parties agree that it



3 The parties dispute whether the proceeding before the superior court was a summary
judgment disposition or a bench trial that ended in a declaratory judgment. We conclude
that it was a summary judgment disposition. At the hearing, the trial court made clear it
was relying on the declarations submitted by various parties but not resolving factual
disputes as to the consequences of Proposition 1 on airport operations.


                                             5
Fila Foods, LLC v. City of SeaTac
89723-9

appears to be an extension of article II, section 19 of our state constitution. We

therefore consider our cases interpreting that constitutional provision.

       In determining whether a bill, ordinance, or initiative relates to one general

subject or multiple specific subjects, Washington courts look to the provision's title

for guidance. When classifying an initiative to the people (as opposed to an initiative

to the legislative body), the operative title is the ballot title because "'it is the ballot

title with which voters are faced in the voting booth."' Wash. Citizens Action of

Wash. v. State, 162 Wash. 2d 142, 154, 171 P.3d 486 (2007) (quoting Wash. Fed'n of

State Emps. v. State, 127 Wash. 2d 544, 555, 901 P.2d 1028 (1995)). Contrary to the

Committee's contention, the ballot title includes more than the first sentence of the

ballot description. It "consists of a statement of the subject of the measure, a concise

description of the measure, and the question of whether or not the measure should be

enacted into law." Wash. Ass 'nfor Substance Abuse & Violence Prevention v. State,

174 Wash. 2d 642, 655, 278 P.3d 632 (2012). 4

       A ballot title may be general or restrictive. When a ballot title "suggests a

general, overarching subject matter for the initiative," Wash. Ass 'n of Neigh. Stores v.

State, 149 Wash. 2d 359, 369, 70 P.3d 920 (2003), it is considered to be general and

"'great liberality will be indulged to hold that any subject reasonably germane to such


4
  To the extent our analysis in Washington Ass 'n ofNeighborhood Stores v. State, 149
Wash. 2d 359, 368-69, 70 P.3d 920 (2003), suggested the operative title is limited to the
first sentence of a ballot measure, this suggestion has since been foreclosed. See Wash.
Ass 'nfor Substance Abuse & Violence Prevention, 174 Wash. 2d at 655.


                                               6
Filo Foods, LLC v. City of SeaTac
89723-9


title may be embraced,"' Amalgamated Transit Union Local 587 v. State, 142 Wn.2d

183,207, 11 P.3d 762 (2000) (quoting DeCano v. State, 7 Wn.2d 613,627, 110 P.2d
627 (1941)). Only rational unity among the matters need exist. City ofBurien v.

Kiga, 144 Wash. 2d 819, 825-26,31 P.3d 659 (2001). Rational unity exists when the

matters within the body of the initiative are germane to the general title and to one

another. Id. at 826. In contrast, a title is considered restrictive '"where a particular

part or branch of a subject is carved out and selected as the subject of the legislation."'

State v. Broadaway, 133 Wash. 2d 118, 127, 942 P.2d 363 (1997) (quoting Gruen v.

State Tax Comm 'n, 35 Wash. 2d 1, 23, 211 P.2d 651 (1949)). In other words, a

restrictive title is narrow as opposed to broad, specific rather than generic. !d.

Restrictive titles are not given the same liberal construction as general titles; laws with

restrictive titles fail if their substantive provisions do not fall "'fairly within'" the

restrictive language. Citizens for Responsible Wildlife Mgmt. v. State, 149 Wash. 2d
622, 633, 71 P.3d 644 (2003) (quoting State ex rel. Wash. Toll Bridge Auth. v. Yelle,

32 Wash. 2d 13, 26, 200 P.2d 467 (1948)).

       Here, the ballot title to Proposition 1 stated:

       Proposition No. 1 concerns labor standards for certain employers.

       This Ordinance requires certain hospitality and transportation employers
       to pay specified employees a $15.00 hourly minimum wage, adjusted
       annually for inflation, and pay sick and safe time of 1 hour per 40 hours
       worked. Tips shall be retained by workers who performed the services.
       Employers must offer additional hours to existing part-time employees
       before hiring from the outside. SeaTac must establish auditing



                                               7
Fifo Foods, LLC v. City of SeaTac
89723-9


       procedures to monitor and ensure compliance. Other labor standards are
       established.

       Should this Ordinance be enacted into law?

King County Official Local Voters' Pamphlet, General and Special Election 94 (Nov.

5, 2013). "Other labor standards" includes a 90-day retention policy on successor

employers after a business acquisition or merger. SEATAC MUNICIPAL CODE

7.45.060. The trial court upheld Proposition 1 against Fila Foods's single-subject

challenge. We affirm in this respect.

       We agree with the trial court that the breadth of topics covered by Proposition 1

and the structure of its title are not appreciably different from the scope and structure

of an initiative we recently upheld in Washington Ass 'nfor Substance Abuse &

Violence Prevention. 174 Wash. 2d at 665. The ballot title in that case indicated:

       "Initiative Measure No. 1183 concerns liquor: beer, wine, and spirits
       (hard liquor).

       "This measure would close state liquor stores and sell their assets;
       license private parties to sell and distribute spirits; set license fees based
       on sales; regulate licensees; and change regulation of wine distribution.

       "Should this measure be enacted into law?"

Id. at 647 (quoting State ofWashington Voters' Pamphlet, General Election 19 (Nov.

8, 2011)). In addition to these specific provisions, the measure earmarked a portion of

revenue raised from liquor license fees for the funding of public safety programs,

including police, fire, and emergency services. !d. at 650. Like the structure of




                                              8
Fila Foods, LLC v. City of SeaTac
89723-9


Proposition 1, Initiative Measure No. 1183 indicated a general topic and then listed

some but not all of its substantive measures. Despite these more specific details, we

found the title was general, pertaining "to the broad subject of liquor." !d. at 655.

And, although the public safety earmark's connection with the measure's liquor

privatization provisions was arguably tenuous, we found the earmark to be germane to

liquor privatization given the enforcement burdens the measure places on local

governments, and given the legislature's past recognition of the relationship between

liquor regulation and public welfare. !d. at 657-58.

       We similarly find that Proposition 1 satisfies the single-subject rule. Although

the title lists various provisions, it also states that Proposition 1 generally "concerns

labor standards for certain employers." King County Official Local Voters' Pamphlet,

General and Special Election 94 (Nov. 5, 2013). This language is sufficiently broad

to place voters on notice of its contents, including the 90-day worker-retention policy

imposed on successor employers. The retention policy concerns labor standards and

is reasonably germane to the establishment of minimum employee benefits, including

job security. Proposition 1 survives the single-subject challenge. Moving to the

substance of Proposition 1, we next consider whether it can be validly enforced at the

Seattle-Tacoma International Airport under state law.




                                              9
Fila Foods, LLC v. City of SeaTac
89723-9


       II. Application at the Seattle-Tacoma International Airport

       The trial court ruled that Proposition 1 could not be applied at the Seattle-

Tacoma International Airport because it would conflict with the Port of Seattle's

jurisdiction over the airport under RCW 14.08.330. But we must try to harmonize

municipal ordinances with state law when possible; we will invalidate an ordinance

only if it "'directly and irreconcilably conflicts"' with state law. Heinsma v. City of

Vancouver, 144 Wash. 2d 556, 564, 29 P.3d 709 (2001) (quoting Brown v. City of

Yakima, 116 Wash. 2d 556, 561, 807 P.2d 353 (1991)). Based on our analysis ofthe

statutory language, our prior case law, and the functional differences between cities

and special purpose districts, we conclude that Proposition 1 can be harmonized with

RCW 14.08.330 because the Port of Seattle does not show that Proposition 1 would

interfere with airport operations. Therefore, we hold that Proposition 1 can be applied

at the Seattle-Tacoma International Airport.

       Statutory interpretation presents a question of law that we review de novo.

State v. Jacobs, 154 Wash. 2d 596, 600, 115 P .3d 281 (2005). When interpreting

statutes, our goal is to effectuate the legislature's intent. Id. If the statute's meaning

is plain, we give effect to that meaning as the expression of the legislature's intent.

!d. Plain meaning is determined from the statute as a whole; we consider the ordinary

meaning of the language used in the context of the entire statute, related statutory

provisions, and the statutory scheme from which the language appears. Id. If the




                                             10
Fila Foods, LLC v. City of SeaTac
89723-9


statutory language is susceptible to more than one reasonable interpretation, it is

ambiguous, and we may "'resort to extrinsic aids, such as legislative history,"' to

resolve the ambiguity. Burton v. Lehman, 153 Wash. 2d 416, 423, 103 P.3d 1230 (2005)

(quoting Biggs v. Vail, 119 Wash. 2d 129, 134, 830 P.2d 350 (1992)).

       At issue in this case is whether Proposition 1 directly and irreconcilably

conflicts with RCW 14.08.330, the statute that gives special purpose districts (such as

the Port of Seattle) jurisdiction over airports. The statute provides:

       Every airport and other air navigation facility controlled and operated by
       any municipality, or jointly controlled and operated pursuant to the
       provisions of this chapter, shall, subject to federal and state laws, rules,
       and regulations, be under the exclusive jurisdiction and control of the
       municipality or municipalities controlling and operating it. The
       municipality or municipalities shall have concurrent jurisdiction over the
       adjacent territory described in RCW 14.08.120(2). No other
       municipality in which the airport or air navigation facility is located shall
       have any police jurisdiction of the same or any authority to charge or
       exact any license fees or occupation taxes for the operations. However,
       by agreement with the municipality operating and controlling the airport
       or air navigation facility, a municipality in which an airport or air
       navigation facility is located may be responsible for the administration
       and enforcement of the uniform fire code, as adopted by that
       municipality under RCW 19.27.040, on that portion of any airport or air
       navigation facility located within its jurisdictional boundaries.

RCW 14.08.330.

       Thus, the first question is whether the meaning of this statute is plain on its face

or whether it is ambiguous. The Port of Seattle contends that the statute is plain on its

face. We do not agree. Reading RCW 14.08.330 as a whole, we find the statute's

"exclusive jurisdiction and control" language ambiguous. The statute provides that



                                            11
Fila Foods, LLC v. City of SeaTac
89723-9


every airport controlled by a municipality "shall ... be under the exclusive

jurisdiction and control of the municipality ... controlling and operating it." Id. But

the statute continues, "No other municipality in which the airport ... is located shall

have any police jurisdiction of the same or any authority to charge or exact any

license fees or occupation taxes for the operations." !d. The Port of Seattle contends

that the "exclusive jurisdiction" language means the Port of Seattle has the sole and

undivided authority to regulate any matter that occurs at the Seattle-Tacoma

International Airport. It contends, "The City does not have the statutory authority to

regulate any matters occurring at [the Seattle-Tacoma International Airport]." Br. of

Resp't Port of Seattle at 9 (emphasis added). However, reading the statute's two

sentences together, it is unclear what the legislature intended to grant the Port of

Seattle "exclusive jurisdiction and control" over. The statute does not say "any

matters." See RCW 14.08.330. If the legislature meant for the Port of Seattle to have

"exclusive jurisdiction and control" over every conceivable matter that occurred at the

airport, then the statute's subsequent sentence, detailing that "[n]o other municipality

in which the airport ... is located shall have any police jurisdiction of the same or any

authority to charge or exact any license fees or occupation taxes for the operations,"

would be superfluous. '" [N]o part of a statute should be deemed inoperative or

superfluous unless it is the result of obvious mistake or error."' In re Det. of Strand,

167 Wash. 2d 180, 189, 217 P.3d 1159 (2009) (quoting Klein v. Pyrodyne Corp., 117




                                            12
Filo Foods, LLC v. City ofSeaTac
89723-9


Wn.2d 1, 13, 810 P.2d 917, 817 P.2d 1359 (1991)). By saying that municipalities in

which airports are located may not charge license fees or occupation taxes, the

legislature implied that there are matters that municipalities can regulate. Since the

statute is unclear regarding what exactly the legislature intended to grant the Port of

Seattle "exclusive jurisdiction and control" over, we find the statute ambiguous.

       Our task, then, is to determine the legislature's intent. Jacobs, 154 Wash. 2d at

600. The city of SeaTac contends that the legislature intended to give the Port of

Seattle jurisdiction over only airport operations, whereas the Port of Seattle contends

that the legislature intended to prohibit any city of SeaTac law or regulation from

applying at the Seattle-Tacoma International Airport. As described below, we reject

the Port of Seattle's interpretation because we find it, among other things,

incompatible with a special purpose district's limited powers.

       Unlike cities, which are granted "the broadest powers of local self-

government," RCW 35A.01.010, a port district is a special purpose district, which "is

limited in its powers to those necessarily or fairly implied in or incident to the powers

expressly granted, and also those essential to the declared objects and purposes of the

corporation." Port of Seattle v. Wash. Utils. & Transp. Comm 'n, 92 Wash. 2d 789, 794-

95,597 P.2d 383 (1979).

       The legislature granted powers to municipalities that establish or acquire

airports in RCW 14.08.120. Among these powers is the power "[t]o adopt and amend




                                            13
Fila Foods, LLC v. City of SeaTac
89723-9


all needed rules, regulations, and ordinances for the management, government, and

use of any properties under [the municipality's] control" and "to fix by ordinance or

resolution ... penalties for the violation of the rules, regulations, and ordinances, and

enforce those penalties in the same manner in which penalties prescribed by other

rules, regulations, and ordinances of the municipality are enforced." RCW

14.08.120(2).

       The Port of Seattle asks us to interpret this statute, in combination with RCW

14.08.330' s grant of "exclusive jurisdiction," as a law that strips the city of SeaTac of

all police power-that is, all of its normal authority to regulate in the interests of

public health and safety-at the airport. But RCW 14.08.120(2) contemplates a

municipality using its normal rule-making authority and procedures to enact and

enforce airport-specific rules, and the Port of Seattle's normal authority does not

include the exercise of general police powers. Outside the airport context, a port

district's rule-making authority is subordinate to the authority of the municipality

within which it is situated. RCW 53.08.220(1). While any port district "may

formulate all needful regulations for the use ... of any properties or facilities owned

or operated by it," those regulations "must conform to and be consistent with the

ordinances of the city or town" in which the district is located. !d.

        This statutory scheme reflects a fundamental difference between the powers of

a special purpose district, like the Port of Seattle, and those of a city, town, or county.




                                             14
Fila Foods, LLC v. City ofSeaTac
89723-9


To interpret RCW 14.08.120 and .330 in the manner the Port of Seattle suggests, we

would have to conclude that the legislature intended the Revised Airports Act, chapter

14.08 RCW, to deprive the city of SeaTac of all its police powers at the airport, even

though the Port of Seattle lacks the authority to fill this regulatory gap through its

normal rule-making authority. We decline to interpret the Revised Airports Act so

broadly.

       Although the language ofRCW 14.08.330 plainly denies the city of SeaTac

some authority, the overall statutory scheme and the purposes underlying the Revised

Airports Act suggest that RCW 14.08.330 denies the city of SeaTac authority over

airport operations and the subject of aeronautics, as opposed to "any matters

occurring at [the Seattle-Tacoma International Airport]." Br. of Resp 't Port of Seattle

at 9 (emphasis added).

       The legislature expressly instructed that the purpose of the statutory scheme is

to ensure uniformity in the laws regarding aeronautics. RCW 14.08.340.

Additionally, the law detailing the specific powers of municipalities operating

airports, RCW 14.08.120(1), provides that a municipality may establish a board

responsible for "the construction, enlargement, improvement, maintenance,

equipment, operation, and regulation [of the airport or other air navigation facility]."

These aspects of the statutory scheme lead us to conclude that the legislature intended

to vest authority for the operation of the airport exclusively with the Port of Seattle,




                                             15
Fila Foods, LLC v. City of SeaTac
89723-9


but not to prohibit a local municipality like the city of SeaTac from regulating for the

general welfare in a manner unrelated to airport operations.

       Our interpretation is supported by our case law indicating that the purpose of

the statutory scheme is to preclude local municipalities "from interfering with respect

to the operation of the Seattle-Tacoma airport." King County v. Port of Seattle, 37
Wash. 2d 338, 348,223 P.2d 834 (1950) (addressing whether local municipalities can

impose license fees). In that case, we considered a separate-but related-issue:

whether King County could impose a licensing fee on taxicabs operating at the

Seattle-Tacoma International Airport. We looked to the statute's specific limitation

regarding the ability of local municipalities to impose license fees and held that King

County could not impose a fee because the statute provides that "'no other

municipality in which such airport or air navigation facility [is located] shall have any

police jurisdiction of the same or any authority to charge or exact any license fees.'"

Id. at 346-47 (alteration in original) (quoting REM. REV. STAT. § 2722-44 (Supp.

1945) (codified as amended at RCW 14.08.330)). We explained that "[t]he effect of

this section, when read in the light of the entire revised airports act, is merely to

preclude [King County]from interfering with respect to the operation of the Seattle-

Tacoma airport and forbids [King County from] exacting any license fees." Id. at 348

(emphasis added).




                                             16
Fila Foods, LLC v. City of SeaTac
89723-9


       While that case was focused on the more specific limitation on license fees, this

language represents a commonsense interpretation of the legislature's intent,

particularly its grant of jurisdiction. Looking at the statutory scheme overall, we

conclude that the legislature intended to give the Port of Seattle exclusive jurisdiction

over the operation of the Seattle-Tacoma International Airport: specifically "the

construction, enlargement, improvement, maintenance, equipment, operation, and

regulation" of the airport. RCW 14.08.120(1). Here, Proposition 1 has nothing to do

with airport operations or the subject of aeronautics. In addition, the Port of Seattle

does not show that Proposition 1 would interfere with airport operations. As a result,

we conclude that Proposition 1 can be enforced at the Seattle-Tacoma International

Airport without violating RCW 14.08.330.

       The dissent asserts that the provision ofRCW 14.08.330 related to the

administration and enforcement of local fire codes "disproves" our interpretation of

the statute. Dissent at 6. It asserts that "[i]fthe legislature intended the operating

municipality's exclusive jurisdiction to be over only [airport operations], why would

the legislature specify an exception from the operating municipality's exclusive

jurisdiction to allow the municipality in which the airport sits to enforce afire code at

the airport?" !d. at 6-7. The legislative history of the fire code amendment answers

the dissent's question. The house committee in support of the bill testified, "Seattle

has been enforcing its uniform fire code on the portion of the King County airport




                                            17
Fila Foods, LLC v. City of SeaTac
89723-9


located within its boundaries, but their attorney feels they may not have this authority .

. . . This bill clarifies an ambiguity in current law." H.B. REPORT ON H.B. 139, 49th

Leg., Reg. Sess. (Wash. 1985). That language shows that the legislature added the

fire code language because it recognized that the statute's ambiguous language called

into question Seattle's ability to enforce the uniform fire code. By adding in the

language, it "clarifie[d] an ambiguity."5 Id. Rather than disproving our interpretation,

the house bill reinforces our conclusion that the statute's language is ambiguous.

       Our interpretation is further supported by the portion ofRCW 14.08.330 that

incorporates other state laws, including the Washington Minimum Wage Act, chapter

49.46 RCW. To the extent the Port of Seattle's jurisdiction over the Seattle-Tacoma

International Airport is "exclusive," its jurisdiction is still "subject to ... state laws,

rules, and regulations." RCW 14.08.330. As we have said before, that clause

subordinates the Port of Seattle's authority over the airport to applicable state law.

Port of Seattle, 92 Wash. 2d at 804. One applicable state law that we must consider is

RCW 49.46.120, part of the Washington Minimum Wage Act. That statute provides:

       Any standards relating to wages, hours, or other working conditions
       established by any applicable federal, state, or local law or ordinance
       ... which are more favorable to employees than the minimum standards
       applicable under this chapter ... shall be in full force and effect.




5
  Unfortunately, while the legislature recognized that the existing statute was ambiguous,
it chose to clarify only the provision related to the fire code. The ambiguity with regard
to other municipal laws remains.


                                              18
Filo Foods, LLC v. City of SeaTac
89723-9


RCW 49.46.120 (emphasis added). Thus, state law sets the minimum wage in any

given location at the most favorable level to the employee whether by federal, state, or

local law. No party argues that the Port of Seattle is exempt from our state minimum

wage law. The Port of Seattle's regulatory authority over the airport is subordinate to

all state laws, including the state minimum wage law, that require it to comply with

local minimum wage laws.

       This argument regarding the Washington Minimum Wage Act was first

advanced by the Washington State attorney general as amicus to this court, and Filo

Foods argues that we may not consider new arguments raised only by an amicus. This

misunderstands this court's authority; while we generally decline to reach issues not

properly presented by the parties, "this court has inherent authority to consider issues

not raised by the parties if necessary to reach a proper decision." Alverado v. Wash.

Pub. Power Supply Sys., Ill Wn.2d 424,429, 759 P.2d 427 (1988) (citing Siegler v.

Kuhlman, 81 Wash. 2d 448, 502 P .2d 1181 (1972)). This is especially true in a case

such as this where we are tasked with interpreting a statute. We read statutes together

to achieve a "'harmonious total statutory scheme ... which maintains the integrity of

the respective statutes."' Am. Legion Post No. 149 v. Dep 't ofHealth, 164 Wash. 2d
570, 588, 192 P.3d 306 (2008) (alteration in original) (internal quotation marks

omitted) (quoting State ex rel. Peninsula Neigh. Ass 'n v. Dep 't ofTransp., 142 Wash. 2d
19
Fila Foods, LLC v. City of SeaTac
89723-9


328, 342, 12 P.3d 134 (2000)). That is because "[t]his court assumes the legislature

does not intend to create inconsistent statutes." Id.

       Under Filo Foods's reading, the two statutes would be inconsistent with one

another. RCW 49.46.120 mandates that the laws in any given location most favorable

to the employee shall be in full force and effect. That provision would be meaningless

if the Port of Seattle could trump such laws in airports it controls. RCW 49.46.120

does not carve out an exception for airports, and RCW 14.08.330 does not contain any

language indicating that the Port of Seattle's jurisdiction and control over the airport

includes the power to trump local minimum wage laws. As stated above, that

provision precludes the city of SeaTac only from interfering with the operations of an

airport. The ordinance does not do so.

       "Municipal ordinances are presumed to be valid." Heinsma, 144 Wash. 2d at 561.

We must try to harmonize municipal ordinances with state law when possible; we will

invalidate an ordinance only if it "'directly and irreconcilably conflicts'" with state

law. Id. at 564 (quoting Brown, 116 Wash. 2d at 561). In this case, we hold that

Proposition 1 can be harmonized with RCW 14.08.330 as a matter of law. Absent a

factual showing that Proposition 1 would interfere with airport operations, the

proposition does not conflict with the Port of Seattle's jurisdiction or ability to operate

the Seattle-Tacoma International Airport. Therefore, Proposition 1 can be validly

enforced at the Seattle-Tacoma International Airport.




                                            20
Fila Foods, LLC v. City ofSeaTac
89723-9


      III. Federal Preemption

       Separate from challenging the jurisdictional reach of Proposition 1, Filo Foods

challenges its substantive provisions on federal preemption grounds. It contends that

three federal statutes preempt Proposition 1: the National Labor Relations Act

(NLRA), 29 U.S.C. §§ 151-169; the Airline Deregulation Act of 1978 (ADA), Pub. L.

No. 95-504, 92 Stat. 1705 (1978) (codified as amended in scattered sections of 49

U.S.C.); and the Railway Labor Act (RLA), 45 U.S.C. §§ 151-188. We hold that

none of those statutes preempt Proposition 1. We will address each statute in turn.

          A. The NLRA Does Not Preempt Proposition 1

       Filo Foods contends that the NLRA preempts Proposition 1 in its entirety, or at

least specifically preempts Proposition 1's worker-retention provision and its

antiretaliation provision, SEATAC MUNICIPAL CODE 7.45.060, .090. The trial court

held that the NLRA does not preempt Proposition 1 entirely but does preempt the

antiretaliation provision. We hold that the NLRA does not preempt any aspect of

Proposition 1.

       Two provisions in the NLRA establish substantive rights and prohibitions.

Section 7 protects an employee's right to organize and bargain collectively and to

refrain from doing so. 29 U.S.C. § 157. Section 8 prohibits certain "[u]nfair labor

practice[s]" of employers and labor organizations. 29 U.S.C. § 158. The NLRA does

not have a preemption clause, but the United States Supreme Court has developed




                                           21
Fila Foods, LLC v. City of SeaTac
89723-9


case law concerning when the NLRA preempts state and local laws. The Court

recognizes two forms ofNLRA preemption: Garmon preemption and Machinists

preemption. See San Diego Bldg. Trades Council v. Garmon, 359 U.S. 236, 79 S. Ct.

773,3 L. Ed. 2d 775 (1959); Lodge 76, Int'l Ass'n of Machinists & Aerospace

Workers v. Wis. Emp't Relations Comm 'n, 427 U.S. 132, 96 S. Ct. 2548, 49 L. Ed. 2d
396 (1976).

       Under the Garmon preemption doctrine, the NLRA's text may affirmatively

conflict with and thus preempt a state or local law. "Garmon pre-emption forbids

States to 'regulate activity that the NLRA protects, prohibits, or arguably protects or

prohibits."' Chamber of Commerce of US. v. Brown, 554 U.S. 60, 65, 128 S. Ct.
2408, 171 L. Ed. 2d 264 (2008) (quoting Wis. Dep 't ofIndus., Labor & Human

Relations v. Gould Inc., 475 U.S. 282, 286, 106 S. Ct. 1057, 89 L. Ed. 2d 223 (1986)).

By contrast, under the Machinists preemption doctrine, the NLRA' s text need not

affirmatively conflict with a state or local law, but rather the United States Supreme

Court has held that the NLRA' s structure implies that Congress intended certain

aspects of labor relations to remain unregulated. That is, preemption under

Machinists "forbids ... States to regulate conduct that Congress intended 'be

unregulated [and] left "to be controlled by the free play of economic forces.""' !d.

(quoting Machinists, 427 U.S. at 140 (quoting Nat'! Labor Relations Bd. v. Nash-

Finch Co., 404 U.S. 138, 144, 92 S. Ct. 373, 30 L. Ed. 2d 328 (1971))). "Machinists




                                            22
Fila Foods, LLC v. City of SeaTac
89723-9


pre-emption is based on the premise that '"Congress struck a balance of protection,

prohibition, and laissez-faire in respect to union organization, collective bargaining,

and labor disputes."'" Id. (quoting Machinists, 427 U.S. at 140 n.4 (quoting

Archibald Cox, Labor Law Preemption Revisited, 85 HARV. L. REv. 1337, 1352

(1972))).

       Filo Foods first argues that under the Machinists doctrine, the NLRA preempts

Proposition 1 in its entirety. Filo Foods contends that because Proposition 1 "imposes

onerous substantive requirements" that all "favor employees and are typically issues

negotiated in a collective bargaining agreement[,] [m]andating [the substantive labor

requirements] runs afoul of federal labor policy." Am. Answering Br. & Opening

Cross-Appeal Br. ofFilo Foods (Filo Foods's Opening Br.) at 33-34.

       The United States Supreme Court has rejected this type of argument. See Fort

Halifax Packing Co. v. Coyne, 482 U.S. 1, 19-23, 107 S. Ct. 2211, 96 L. Ed. 2d 1

(1987); Metro. Life Ins. Co. v. Massachusetts, 471 U.S. 724, 747-58, 105 S. Ct. 2380,

85 L. Ed. 2d 728 (1985). In Fort Halifax Packing Co., for example, a Maine statute

required employers to provide a onetime severance payment to employees in the event

of a plant closing. 482 U.S. at 3-4 & n.1. An employer challenged the statute,

arguing, as Filo Foods argues here, that the statute "intrudes on the bargaining

activities of the parties because the prospect of a statutory obligation undercuts an




                                            23
Filo Foods, LLC v. City of SeaTac
89723-9


employer's ability to withstand a union's demand for severance pay." !d. at 20. The

Court rejected this argument, holding that

       the NLRA is concerned with ensuring an equitable bargaining process,
       not with the substantive terms that may emerge from such bargaining.
       "The evil Congress was addressing thus was entirely unrelated to local
       or federal regulation establishing minimum terms of employment." Such
       regulation provides protections to individual union and nonunion
       workers alike, and thus "neither encourage[s] nor discourage[s] the
       collective-bargaining processes that are the subject of the NLRA."
       Furthermore, pre-emption should not be lightly inferred in this area,
       since the establishment of labor standards falls within the traditional
       police power of the State. . . . It is true that the Maine statute gives
       employees something for which they otherwise might have to bargain.
       That is true, however, with regard to any state law that substantively
       regulates employment conditions. Both employers and employees come
       to the bargaining table with rights under state law that form a "backdrop"
       for their negotiations .... [T]he mere fact that a state statute pertains to
       matters over which the parties are free to bargain cannot support a claim
       of pre-emption, for "there is nothing in the NLRA ... which expressly
       forecloses all state regulatory power with respect to those issues ... that
       may be the subject of collective bargaining."

!d. at 20-22 (some alterations in original) (citations and internal quotation marks

omitted) (quoting Metro. Life Ins. Co., 471 U.S. at 754-55; Malone v. White Motor

Corp., 435 U.S. 497, 504-05, 98 S. Ct. 1185, 55 L. Ed. 2d 443 (1978)). We similarly

conclude that Proposition 1, which establishes a minimum wage and other employee

protections, "is not pre-empted by the NLRA, since its establishment of a minimum




                                             24
Fila Foods, LLC v. City of SeaTac
89723-9


labor standard does not impermissibly intrude upon the collective-bargaining

process." Id. at 23. 6

       Filo Foods further argues that Proposition 1 is not a permissible minimum labor

standard because of its waive-out provision. The waive-out provision permits

employers and employees to agree to waive Proposition 1 's substantive requirements,

but only "in a bona fide collective bargaining agreement." SEATAC MUNICIPAL CODE

7.45.080. This, Filo Foods contends, "upsets the balance of power between labor and

management by placing non-union employers in positions where they will be required

to recognize unions in order to avoid the Ordinance." Filo Foods's Opening Br. at 37.

Yet again, in Fort Halifax Packing Co., the United States Supreme Court considered

and rejected this argument:

            Appellant maintains that this case is distinguishable from
       Metropolitan Life. It points out that, unlike Metropolitan Life, the

6
  Filo Foods suggests that even if some of Proposition 1's provisions are in fact minimum
labor standards that are not individually preempted, the trial court erred by "fail[ing] to
consider the cumulative effect" of the minimum labor standards. Filo Foods's Opening
Br. at 37. Filo Foods cites no authority for the proposition that several minimum labor
standards, though each in isolation is not preempted, work together in cumulative effect
to become preempted. Without such authority, Fort Halifax Packing Co. and
Metropolitan Life Insurance Co. require us to hold that the NLRA does not preempt
minimum labor standards, even when several such standards appear in one ordinance.
Filo Foods also suggests that the NLRA preempts Proposition 1 because it is not a law
"of general application and instead, targets those businesses, and only those businesses,
that are associated, either directly or indirectly, with air travel." Filo Foods's Opening
Br. at 38. Such an argument is unavailing: "state substantive labor standards, including
minimum wages, are not invalid [under the NLRA] simply because they apply to
particular trades, professions, or job classifications rather than to the entire labor market."
Associated Builders & Contractors ofS. Cal., Inc. v. Nunn, 356 F.3d 979, 990 (9th Cir.
2004).


                                              25
Fila Foods, LLC v. City ofSeaTac
89723-9


       statutory obligation at issue here is optional, since it applies only in the
       absence of an agreement between employer and employees. Therefore,
       the Company argues, the Maine law cannot be regarded as establishing a
       genuine minimum labor standard. The fact that the parties are free to
       devise their own severance pay arrangements, however, strengthens the
       case that the statute works no intrusion on collective bargaining. . . . If a
       statute that permits no collective bargaining on a subject escapes NLRA
       pre-emption, see Metropolitan Life, surely one that permits such
       bargaining cannot be pre-empted.
482 U.S. at 22; see also Livadas v. Bradshaw, 512 U.S. 107, 131-32 & n.26, 114 S.

Ct. 2068, 129 L. Ed. 2d 93 (1994) (holding that the NLRA "cast[s] no shadow on the

validity" of an opt-out provision for minimum labor standards). Consistent with

United States Supreme Court authority, we hold Proposition 1 is not preempted

because of its waiver provision.

       Next, Filo Foods argues that the NLRA preempts Proposition 1 in its entirety

because labor organizations used the political process to achieve rights that they may

have otherwise achieved through collective bargaining. It contends, "Where unions

have tried to obtain certain conditions through collective bargaining and have failed to

do so effectively, a political body ... should not reach a solution for them." Filo

Foods's Opening Br. at 35-36. We reject this argument. Even putting aside the labor

organizations' rights of petition and of political expression under the First

Amendment to the United States Constitution, the United States Supreme Court has

held that section 7 of the NLRA itself protects labor organizations' right to seek

substantive protection through the political process. Eastex, Inc. v. Nat'! Labor




                                             26
Fila Foods, LLC v. City of SeaTac
89723-9


Relations Bd., 437 U.S. 556, 565-66, 98 S. Ct. 2505, 57 L. Ed. 2d 428 (1978) (holding

that "employees' appeals to legislators to protect their interests as employees are

within the scope" of the employees' right under section 7 of the NLRA to engage in

"'mutual aid or protection"'). We hold that the NLRA does not preempt Proposition 1

in its entirety.

       We turn now to Filo Foods's preemption challenges to specific provisions of

Proposition 1. Filo Foods first argues that under the Machinists doctrine, the NLRA

preempts Proposition 1's worker-retention provision. SEATAC MUNICIPAL CODE

7.45.060. This provision applies to "successor employer[s]," id., which appears to

mean the surviving company after a business acquisition or merger. 7 Under SeaTac

Municipal Code 7 .45.060, successor employers have duties to retain certain workers

of the predecessor employer for a limited period of time:

        B. Retention Offer. Except as otherwise provided herein, the successor
        employer shall offer employment to all qualified retention employees. A
        successor employer who is a hospitality employer shall, before hiring off
        the street or transferring workers from elsewhere, offer employment to
        all qualified retention employees of any predecessor employer that has
        provided similar services at the same facility. If the successor employer
        does not have enough positions available for all qualified retention
        employees, the successor employer shall hire the retention employees by
        seniority within each job classification. For any additional positions
        which become available during the initial ninety (90) day period of the


7A "Successor Employer" is "the new hospitality or transportation employer that
succeeds the predecessor employer in the provision of substantially similar services
within the City," and a "Predecessor Employer" is "the hospitality or transportation
employer that provided substantially similar services within the City prior to the
successor employer." SEATAC MUNICIPAL CODE 7.45.010(L), (I) (emphasis added).


                                            27
Fila Foods, LLC v. City ofSeaTac
89723-9


       new contract, the successor employer will hire qualified retention
       employees by seniority within each job classification.

       C. Retention Period. A successor employer shall not discharge a
       retention employee without just cause during the initial ninety (90) day
       period of his/her employment.

SEATAC MUNICIPAL CODE 7.45.060. The trial court held that the NLRA does not

preempt these provisions. We affirm the trial court in this respect.

       Filo Foods argues that Proposition 1's worker-retention provisions are

preempted under the Machinists doctrine because the "U.S. Supreme Court recognizes

a successor employer's right to operate its business in the manner in which it best sees

fit" in terms of its hiring and firing decisions. Filo Foods's Opening Br. at 40. But

the United States Supreme Court cases Filo Foods relies on do not support its

argument. These cases involved application of the National Labor Relation Board's

(NLRB) successorship doctrine, which holds that if, under the doctrine's fact-

intensive case law, the employer is found to be a successor, then the employer has a

duty to bargain with the predecessor's union. See Nat'l Labor Relations Bd. v. Burns

Int'l Sec. Servs., Inc., 406 U.S. 272, 92 S. Ct. 1571, 32 L. Ed. 2d 61 (1972); Howard

Johnson Co. v. Detroit Local Joint Exec. Bd., Hotel & Rest. Emps. & Bartenders Int'l

Union, 417 U.S. 249, 94 S. Ct. 2236, 41 L. Ed. 2d 46 (1974); Fall River Dyeing &

Finishing Corp. v. Nat'l Labor Relations Bd., 482 U.S. 27, 107 S. Ct. 2225, 96 L. Ed.
2d 22 (1987). None addressed Machinists preemption or held that temporary worker-




                                           28
Fila Foods, LLC v. City of SeaTac
89723-9


retention was a subject matter Congress intended to leave unregulated. The cases are

not particularly instructive to the issue at hand. 8

       Rather than being preempted under Machinists, we believe Proposition 1's

worker-retention provision fits comfortably within the category of minimum labor

standards held to be valid under Fort Halifax Packing Co. and Metropolitan Life

Insurance Co. Just as the state of Maine could require certain employers to provide

severance pay to employees upon their businesses closing, in Fort Halifax Packing

Co., the city of SeaTac may require successor employers to retain for three months ( 1)

"qualified" retention employees, (2) to the extent that there are "enough positions

available for all qualified retention employees," (3) unless there is "just cause" for

termination. SEATAC MUNICIPAL CODE 7.45.060(B), (C). Indeed, as section

7.45.060' s qualifications illustrate, a successor employer in the city of SeaTac has

substantial flexibility in avoiding the three-month retention period. We hold that


8
  Filo Foods also argues that the provisions impose on an employer "a duty to bargain
that would not necessarily arise in the free market." Filo Foods's Opening Br. at 42. We
disagree. By its terms, Proposition 1 does not impose on a successor employer the duty
to bargain with employees after the three-month period elapses. Nor is there reason to
think that requiring an employer to retain employees for 90 days would in and of itself
trigger successor status under the NLRB's successorship doctrine (which would thereby
trigger the duty to bargain with the purchased company's union). Instead, the
successorship doctrine focuses in part on the acquiring company's conscious decision to
retain the purchased company's employees in order to find successor status. See Fall
River Dyeing & Finishing Corp., 482 U.S. at 41 ("If the new employer makes a
conscious decision to maintain generally the same business and to hire a majority of its
employees from the predecessor, then the bargaining obligation of§ 8(a)(5) is activated.
This makes sense when one considers that the employer intends to take advantage of the
trained work force of its predecessor." (first emphasis added)).


                                              29
Filo Foods, LLC v. City of SeaTac
89723-9


SeaTac Municipal Code 7.45.060 is a minimum labor standard that simply sets the

"backdrop" against which labor negotiations proceed. See R.I. Hospitality Ass 'n v.

City ofProvidence, 667 F.3d 17,32 (1st Cir. 2011) (upholding a worker-retention

ordinance similar to SeaTac Municipal Code 7.45.060 against a Machinists

preemption challenge) (quoting Fort Halifax Packing Co., 482 U.S. at 21).

Accordingly, it is not preempted under the Machinists doctrine.

       Filo Foods next argues that under the Garmon doctrine, the NLRA preempts

Proposition 1's antiretaliation provision, SeaTac Municipal Code 7.45.090. That

provision states:

       A. It shall be a violation for a hospitality employer or transportation
       employer or any other person to interfere with, restrain, or deny the
       exercise of, or the attempt to exercise, any right protected under this
       chapter.

       B. It shall be a violation for a hospitality employer or transportation
       employer to take adverse action or to discriminate against a covered
       worker because the covered worker has exercised in good faith the rights
       protected under this chapter.

SEATAC MUNICIPAL CODE 7.45.090. The trial court determined the NLRA preempts

these provisions insofar as they create a '"supplemental sanction for violations of the

NLRA."' Clerk's Papers at 1961. The court reasoned that "[t]hese provisions of the

Ordinance directly infringe on the NLRB's exclusive jurisdiction under §8 of the

NLRA, which already makes it an unfair labor practice for an employer 'to interfere




                                            30
Filo Foods, LLC v. City of SeaTac
89723-9


with, restrain, or coerce employees in the exercise of the rights guaranteed in' §7." Id.

(quoting 29 U.S.C. § 158(a)(l); NLRA § 8(a)(1)). We reverse in this respect.

       The NLRA does indeed preempt state or local laws that create supplemental

sanctions for violations of the NLRA. "[T]he Garmon rule prevents States ... from

providing their own regulatory or judicial remedies for conduct prohibited or arguably

prohibited by the Act." Gould Inc., 475 U.S. at 286. For example, in Gould Inc., the

United States Supreme Court held that a Wisconsin statute that prohibited businesses

that were repeat violators of the NLRA from doing business in Wisconsin was a

supplemental sanction for violation of the NLRA and was therefore preempted. I d. at

283. Proposition 1 creates no such supplemental sanction for violations of the NLRA.

Rather than providing an employee a remedy for illegal retaliation for exercising

rights protected under the NLRA, Proposition 1 provides an employee a remedy for

illegal retaliation for exercising rights protected under Proposition 1. The two are not

the same. Proposition 1 is self-contained. If an employer takes an adverse action

against an employee because the employee reported a minimum wage violation under

Proposition 1, the employer violates Proposition 1's antiretaliation provision. But in

this scenario, the employer does not necessarily violate the NLRA's antiretaliation

provision nor become subject to a new sanction for a NLRA violation. Proposition

1's antiretaliation provision is thus not a supplemental sanction appended to the




                                            31
Fila Foods, LLC v. City ofSeaTac
89723-9


NLRA but instead protects against retaliation for the exercise of rights under its

provisions. We hold SeaTac Municipal Code 7.45.090 is not NLRA preempted.

          B. The RLA Does Not Preempt Proposition 1

       The trial court did not analyze whether the RLA preempts Proposition 1

because it concluded that an RLA preemption analysis would be the same as an

NLRA analysis, and it had already found that the NLRA did not preempt Proposition

1. Filo Foods, along with amicus Airlines for America, argue that the RLA and

NLRA preemption analyses differ because the RLA requires industry-wide unions

while the NLRA does not. It argues that this industry-wide union requirement usually

makes it difficult for a group of employees at a single airport to unionize, and that in

most cases a group of employees at a single airport would need their employer to

voluntarily recognize them in order to have a legitimate union. Filo Foods contends

that Proposition 1 forces employers to voluntarily recognize unions at SeaTac because

the only way for an employer to get out of the ambit of Proposition 1 is to negotiate a

collective bargaining agreement. However, Filo Foods's argument is essentially a

reformulation of the argument we rejected in the NLRA context above-that

Proposition 1 "upsets the balance of power between labor and management by placing

non-union employers in positions where they will be required to recognize unions in

order to avoid the Ordinance." Filo Foods's Opening Br. at 37. Like our conclusion




                                            32
Fila Foods, LLC v. City of SeaTac
89723-9


above, we hold that the RLA does not preempt Proposition 1 and we affirm the trial

court.

         The RLA was originally designed to prevent labor disputes from hindering

interstate commerce in the railroad industry, and Congress extended the RLA to cover

the airline industry in 1936. 45 U.S.C. § 152; Act of Apr. 10, 1936, ch. 166, 49 Stat.

1189 (currently codified as 45 U.S.C. § 181). The act itself states that it is the duty of

both employers and employees in those industries to

         exert every reasonable effort to make and maintain agreements
         concerning rates of pay, rules, and working conditions, and to settle all
         disputes, whether arising out of the application of such agreements or
         otherwise, in order to avoid any interruption to commerce or to the
         operation of any carrier growing out of any dispute between the carrier
         and the employees therof.

45 U.S.C. § 152. The act generally promotes collective bargaining and "sets up a

mandatory arbitral mechanism to handle disputes 'growing out of grievances or out of

the interpretation or application of agreements concerning rates of pay, rules, or

working conditions.'" Hawaiian Airlines, Inc. v. Norris, 512 U.S. 246, 248, 114 S.

Ct. 2239, 129 L. Ed. 2d 203 (1994) (quoting 45 U.S.C. § 153(i)). The United States

Supreme Court articulated the government's role regarding the RLA as follows: "The

Railway Labor Act, like the National Labor Relations Act, does not undertake

governmental regulation of wages, hours, or working conditions. Instead it seeks to

provide a means by which agreement may be reached with respect to them."

Terminal R.R. Ass'n ofSt. Louis v. Bhd. ofR.R. Trainmen, 318 U.S. 1, 6, 63 S. Ct.
33
Fila Foods, LLC v. City ofSeaTac
89723-9


420, 87 L. Ed. 571 (1943) (footnote omitted). Although the RLA and NLRA are

similar, one of the differences between the two acts, as Filo Foods notes, is that the

RLA requires employees to collectively bargain on an industry-wide basis. Summit

Airlines, Inc. v. Teamsters Union Local No. 295, 628 F.2d 787, 795 (2d Cir. 1980).

       That minor difference notwithstanding, the RLA is like the NLRA for

preemption purposes, in that "substantive protections provided by state law,

independent of whatever labor agreement might govern, are not pre-empted under the

RLA." Hawaiian Airlines, 512 U.S. at 257. Thus, our preemption analysis is the

same as above. We hold that Proposition 1, which establishes a minimum wage and

other employee protections, is not preempted by the RLA. Therefore, we affirm the

trial court.

           C. The ADA Does Not Preempt Proposition 1

       The trial court did not analyze whether the ADA preempts Proposition 1

because it found that state law preempted Proposition 1 at the Seattle-Tacoma

International Airport. Filo Foods argues that the ADA preempts Proposition 1

because Proposition 1 "has the force and effect of law related to air carrier services

... and ... 'prices' ... by dictating how much carriers must pay for the workers who

provide ... services." Filo Foods's Opening Br. at 45. We hold that the ADA does

not preempt Proposition 1 because Proposition 1 is not sufficiently "related to" airline

services and prices.




                                            34
Fila Foods, LLC v. City ofSeaTac
89723-9


       Congress enacted the ADA in 1978, "determining that 'maximum reliance on

competitive market forces' would best further 'efficiency, innovation, and low prices'

as well as 'variety [and] quality ... of air transportation services."' Morales v. Trans

World Airlines, Inc., 504 U.S. 374, 378, 112 S. Ct. 2031, 119 L. Ed. 2d 157 (1992)

(alterations in original) (quoting former 49 U.S.C. App. §§ 1302(a)(4), (9), recodified

as 49 U.S.C. §§ 40101(a)(6), (12)). The ADA contains a preemption provision to

prevent States from undoing federal deregulation. 49 U.S.C. 41713(b)(1). Under that

provision, states "may not enact or enforce a law ... related to a price, route, or

service of an air carrier." !d.

       The United States Supreme Court has interpreted that preemption language

broadly, holding that "[s]tate enforcement actions having a connection with, or

reference to, airline 'rates, routes, or services' are pre-empted." Morales, 504 U.S. at

384 (quoting former 49 U.S.C. App. § 1305(a)(1), recodified as 49 U.S.C. §

41713(b)(1) 9). Thus, even laws that affect rates indirectly could be preempted. See

id. at 386. However, the Court noted that not all state laws will be preempted.

"'[S]ome state actions may affect [airline fares] in too tenuous, remote, or peripheral a

manner' to have pre-emptive effect." !d. at 390 (alterations in original) (quoting Shaw

v. Delta Air Lines, Inc., 463 U.S. 85, 100 n.21, 103 S. Ct. 2890, 77 L. Ed. 2d 490


9Although Congress has amended the ADA since Morales by replacing the word "rates"
with "prices," that change does not alter our analysis. See 49 U.S.C. § 41713(b)(l). Our
conclusion regarding preemption is based on more recent circuit court cases, as analyzed
below.


                                            35
Fila Foods, LLC v. City of SeaTac
89723-9


(1983)). The Court in Morales did not draw the line for what state actions would be

too tenuous to have preemptive effect.

       Although preemption under the ADA is broad, federal circuit court cases

suggest that the ADA does not preempt generally applicable laws that regulate how an

airline behaves as an employer, even though the law indirectly affects the airline's

prices and services. See DiFiore v. Am. Airlines, Inc., 646 F.3d 81, 87 (1st Cir. 2011);

Californians for Safe & Competitive Dump Truck Transp. v. Mendonca, 152 F .3d

1184, 1189 (9th Cir. 1998). In DiFiore, porters who provided curbside baggage

service (called "'skycaps'") at Logan Airport in Massachusetts sued American

Airlines over a $2-per-bag fee. 646 F.3d at 82-83. The skycaps contended that

passengers stopped tipping them because the passengers assumed that the $2 fee was a

mandatory tip rather than a charge paid to the airline. Id. The skycaps sued American

Airlines under a Massachusetts statute governing tips, arguing that the law required

the airline to give them any "'tip[s] or service charge[s]"' and that the bag fee

constituted "a 'service charge' under state law (and must therefore go to the skycaps)

because customers 'reasonably expect[ ed]' it to be given to the skycaps." Id. at 84

(third alteration in original) (quoting MASS. GEN. LAWS ch. 149, § 152A(a), (b)). The

First Circuit concluded that because the tip law had "a direct connection to air carrier

prices and services," the ADA preempted it. Jd. at 87. The court reasoned that if the

airline wanted to avoid having the law "deem the curbside check-in fee a 'service




                                            36
Fila Foods, LLC v. City ofSeaTac
89723-9


charge[,]' [it] would require changes in the way the service is provided or advertised."

ld. at 88. The court recognized, though, that if the law merely regulated "how the

airline behave[ d] as an employer," the ADA would likely not preempt the law, even if

the law indirectly affected fares and services. ld. at 87-88.

       Likewise, in Mendonca, the Ninth Circuit held that a federal law that is

analogous to the ADA for preemption purposes (the Federal Aviation Administration

Authorization Act of 1994 (FAAA), 49 U.S.C. § 1450) 10 did not preempt California's

Prevailing Wage Law (CPWL), CAL. LABOR CODE§§ 1770-1780, because it

regulated employer-employee relationships and only indirectly affected industry

prices and services. 152 F.3d at 1189. The CPWL "required contractors and

subcontractors who are awarded public works contracts to pay their workers 'not less

than the general prevailing rate ... for work of a similar character in the locality in

which the public work is performed.'" Id. at 1186 (alteration in original) (quoting

CAL. LABOR CODE§ 1771). Public works contractors sued the California agencies

responsible for enforcing the CPWL, contending that the FAAA preempted the CPWL

because the CPWL "related to" the contractors' prices and services. I d. at 1189. The

contractors argued that the law "increase[ d] its prices by 25%, cause[ d] it to utilize

independent owner-operators, and compel[ ed] it to re-direct and re-route equipment to


10The preemption provision states, "[A] State ... may not enact or enforce a law,
regulation, or other provision having the force and effect of law related to a price, route,
or service of any motor carrier ... with respect to the transportation of property." 49
U.S.C. § 1450l(c)(l).


                                              37
Fila Foods, LLC v. City of SeaTac
89723-9


compensate for lost revenue." !d. The Ninth Circuit rejected that argument,

concluding that the CPWL was not a law that directly regulated prices or services-

instead, it regulated employer-employee relationships, and its "effect [was] no more

than indirect, remote, and tenuous." !d. Thus, the court held that the FAAA did not

preempt the CPWL. !d.

       We agree with the First and Ninth Circuits and hold that the ADA does not

preempt Proposition 1 because Proposition 1 regulates employer-employee

relationships and its affect on airline prices and services is only indirect and tenuous.

As discussed above, Proposition 1 establishes minimum wage and other employee

protections-it does not directly regulate airline prices and services. The fact that

Proposition 1 may impose costs on airlines and therefore affect fares is

inconsequential. As the First Circuit noted, holding that a state law is preempted in

that circumstance "would effectively exempt airlines from state taxes, state lawsuits of

many kinds, and perhaps most other state regulation of any consequence." DiFiore,
646 F.3d at 89. Interpreting the "relate to" provision of the ADA so broadly would be

"a project doomed to failure, since, as many a curbstone philosopher has observed,

everything is related to everything else." Cal. Div. of Labor Standards Enforcement

v. Dillingham Constr., NA, 519 U.S. 316, 335, 117 S. Ct. 832, 136 L. Ed. 2d 791

(1997) (Scalia, J., concurring). We refuse to adopt such a broad reading of the ADA's

preemption provision and hold that the ADA does not preempt Proposition 1.




                                            38
Fila Foods, LLC v. City ofSeaTac
89723-9


      IV Dormant Commerce Clause

       Filo Foods's final contention is that Proposition 1 violates the dormant

commerce clause. U.S. CONST. art. I,§ 8, cl. 3. The trial court rejected this argument.

So do we.

       The United States Supreme Court has "long interpreted the Commerce Clause

as an implicit restraint on state authority" to discriminate against or place burdens on

interstate commerce. United Haulers Ass 'n v. Oneida-Herkimer Solid Waste Mgmt.

Auth., 550 U.S. 330, 338, 127 S. Ct. 1786, 167 L. Ed. 2d 655 (2007). The first

question under the dormant commerce clause doctrine is whether the state law

"discriminates on its face against interstate commerce." Id. "In this context,

"'discrimination" simply means differential treatment of in-state and out-of-state

economic interests that benefits the former and burdens the latter."' I d. (quoting Or.

Waste Sys., Inc. v. Dep 't ofEnvtl. Quality of Or., 511 U.S. 93, 99, 114 S. Ct. 1345,

128 L. Ed. 2d 13 (1994)). "Discriminatory laws motivated by 'simple economic

protectionism' are subject to a 'virtually per se rule of invalidity,' which can only be

overcome by a showing that the State has no other means to advance a legitimate local

purpose." Id. at 338-39 (citation omitted) (quoting City ofPhiladelphia, 437 U.S.

617,624,98 S. Ct. 2531,57 L. Ed. 2d 475 (1978)).

       However, if a state law does not "discriminate[] on its face against interstate

commerce," id. at 338, the law is subject to "the test set forth in Pike v. Bruce Church,




                                            39
Filo Foods, LLC v. City of SeaTac
89723-9


Inc., 397 U.S. 137, 142[, 90S. Ct. 844, 25 L. Ed. 2d 174] (1970), which is reserved

for laws 'directed to legitimate local concerns, with effects upon interstate commerce

that are only incidental."' Id. at 346 (quoting City ofPhiladelphia, 437 U.S. at 624).

Under the Pike test, a nondiscriminatory state statute remains valid unless the burden

it imposes on interstate commerce is "'clearly excessive in relation to the putative

local benefits."' I d. (quoting Pike, 397 U.S. at 142).

       Filo Foods contends that Proposition 1 discriminates on its face against

interstate commerce. That is so, Filo Foods contends, because Proposition 1

"distinguishes between entities that serve a principally interstate clientele and those

that primarily serve an intrastate market by singling out those businesses that

principally serve the Airport and air travelers." Filo Foods's Opening Br. at 52-53.

This argument misunderstands the nature of facial discrimination. A facially

discriminatory law textually identifies out-of-state persons or entities and grants them

unfavorable treatment. See, e.g., Camps Newfound/Owatonna, Inc. v. Town of

Harrison, 520 U.S. 564, 568 & n.2, 117 S. Ct. 1590, 137 L. Ed. 2d 852 (1997). That

is not what Proposition 1 does. Proposition 1 does not distinguish between persons

and entities located in Washington State and those located outside Washington State.

The law accordingly does not facially discriminate against interstate commerce.

       Instead, Proposition 1 must be analyzed under the Pike test because it is a

facially nondiscriminatory law that may have an incidental effect on interstate




                                             40
Fifo Foods, LLC v. City of SeaTac
89723-9


commerce. But Filo Foods does not argue, much less demonstrate, that the

undisputed facts establish as a matter of law that "'the burden imposed on [interstate]

commerce is clearly excessive in relation to the putative local benefits."' United

Haulers Ass 'n, 550 U.S. at 346 (alteration in original) (quoting Pike, 397 U.S. at 142).

Accordingly, under the Pike test, we hold that Filo Foods has not established that

Proposition 1 violates the dormant commerce clause.

                                    CONCLUSION

       We largely affirm the trial court, but we reverse on two issues. We hold that

under state law, Proposition 1 can be enforced at the Seattle-Tacoma International

Airport because there has been no showing that this law would interfere with airport

operations. We also hold that federal labor law does not preempt Proposition 1's

provision protecting workers from retaliation. Consequently, we uphold Proposition 1

in its entirety.




                                            41
Fila Foods, LLC v. City of SeaTac
89723-9




WE CONCUR:




                                    42
Fila Foods, LLC, et al. v. City ofSeaTac, et al.




                                    No. 89723-9




      STEPHENS, J. (dissenting in part)-I disagree with the majority's

conclusion that Proposition 1 may be applied at the Seattle-Tacoma International

Airport consistent with the Revised Airports Act, RCW 14.08.330. In my view,

the majority's result offends the statute's plain language, which provides that

"[e]very airport" shall be under "the exclusive jurisdiction and control" of the

"municipality ... controlling and operating it." !d. Here, it is undisputed that the

Port of Seattle controls and operates the Seattle-Tacoma International Airport. Its

jurisdiction is therefore exclusive.     Further, the statute provides "[n]o other

municipality in which the airport ... is located shall have any police jurisdiction of

the [airport]." !d. It is undisputed that the city of SeaTac is the municipality in

which the airport is located. The city of SeaTac thus has no police jurisdiction at

the airport.   A straightforward application of RCW 14.08.330 should end the

matter.

       Instead of applying the statute's clear rule, the majority holds that

Proposition 1 applies at the Seattle-Tacoma International Airport because the
Fila Foods, LLC, et al. v. City of SeaTac, et al., 89723-9 (Stephens, J. Dissent)




plaintiffs did not make a "factual showing that Proposition 1 would interfere with
airport operations." Majority at 19. This creates an unworkable rule requiring

courts to adjudicate the jurisdictional boundary between governmental entities,
determining in this case whether the city of SeaTac's ordinances "interfere" with
the undefined concept of "airport operations." !d.             The legislature decisively
rejected such an uncertain case-by-case approach to airport regulation. I would
hold that Proposition 1 may not be enforced at the Seattle-Tacoma International
Airport. To this extent, I respectfully dissent.
                     I. The Revised Airports Act, RCW 14.08.330

   A. RCW 14.08.330 Provides That Proposition 1 Cannot Be Applied at the
      Seattle-Tacoma International Airport

       As we emphasize in every case of statutory interpretation, "[i]f the statute's
meaning is plain, we give effect to that meaning as the expression of the
legislature's intent." Majority at 10 (citing State v. Jacobs, 154 Wash. 2d 596, 600,
115 P.3d 281 (2005) ). Only if "the statutory language is susceptible to more than
one reasonable interpretation, it is ambiguous, and we may 'resort to extrinsic aids,
such as legislative history,' to resolve the ambiguity." !d. (internal quotation

marks omitted) (quoting Burton v. Lehman, 153 Wash. 2d 416, 423, 103 P.3d 1230
(2005)).

       In my view, there is no ambiguity in RCW 14.08.330. The statute simply
provides, in relevant part, that "[e]very airport ... controlled and operated by any
municipality ... shall, subject to federal and state laws, rules, and regulations, be



                                             -2-
Fila Foods, LLC, et al. v. City ofSeaTac, et al., 89723-9 (Stephens, J. Dissent)




under the exclusive jurisdiction and control of the municipality ... controlling      an~

operating it." RCW 14.08.330. Here, it is undisputed that the Port of Seattle is the

municipality that controls and operates the Seattle-Tacoma International Airport.
Therefore, the Seattle-Tacoma International Airport is under the exclusive
jurisdiction and control of the Port of Seattle. 1

       RCW 14.08.330 also provides that "[n]o other municipality in which the
airport . .. is located shall have any police jurisdiction of the [airport] or any

authority to charge or exact any license fees or occupation taxes for the
operations." (Emphasis added.) Here, it is undisputed that the "municipality in
which the airport ... is located" is the city of SeaTac. Id. Therefore, the city of
SeaTac has no police jurisdiction over the Seattle-Tacoma Internal Airport and
cannot charge or exact any license fees or occupation taxes for the airport
operations. 2

       1
          Of course, both federal law and state law apply at the Seattle-Tacoma
International Airport, as RCW 14.08.330 recognizes. I will discuss below the majority's
point about another state law, the Minimum Wage Act, RCW 49.46.120. Based on my
resolution under RCW 14.08.330, there is no need to consider whether applicable federal
law prohibits applying Proposition 1 at the airport.
        2
          The majority contends that my reading renders superfluous RCW 14.08.330's
provision concerning police jurisdiction, license fees, and occupation taxes. Not so. The
city of SeaTac and the Port of Seattle agree that the term "'police jurisdiction"' in the
statute "is not synonymous with the police power. Rather, 'police jurisdiction' refers to a
municipality's authority to exercise extraterritorial jurisdiction." Br. of Appellants City
of SeaTac and Kirstina Gregg, City of SeaTac Clerk at 10 & n.16; accord Br. ofResp't
Port of Seattle at 11. The purpose of the statute's provision that SeaTac "shall [not] have
any police jurisdiction" of the airport is to foreclose the city's otherwise colorable
argument that, although it does not have traditional police powers at the airport under
RCW 14.08.330's first sentence, it has extraterritorial "police jurisdiction" there. RCW
 14.08.330. The fact that the legislature went out of its way to expressly reject this
argument reinforces the scope of the exclusive jurisdiction articulated in RCW
 14.08.330's first sentence.

                                             -3-
Fila Foods, LLC, et al. v. City of SeaTac, et al., 89723-9 (Stephens, J. Dissent)




       The statute contemplates that an airport will be owned and operated by one
municipality, though physically located in another municipality's territory. And

the statute's delineation of those two municipalities' respective jurisdiction is clear.
The "municipality ... controlling and operating" the airport has "exclusive
jurisdiction and control."      Id.    The "municipality in which the airport ... is
located" has "[no] police jurisdiction."           I d.   The statute thus evidences the
legislative desire to avoid uncertainty between jurisdictional lines.               Its plain
language compels the result that the Port of Seattle is the only local jurisdiction
whose laws apply at the Seattle-Tacoma International Airport. Our analysis of

RCW 14.08.330 should end there. 3
    B. The Majority's New Test for RCW 14.08.330 Belies the Statute's Text,
       Renders Other Provisions Meaningless, and Will Prove Unworkable

       The majority creatively seeks to avoid the statute's plain language by
dividing the Seattle-Tacoma International Airport into two parts. The first part is a

       Nor is the statute's provision that denies SeaTac authority to charge or exact any
license fees or occupation taxes at the airport superfluous. As is common in legislation,
RCW 14.08.330 includes a general provision followed by specific examples that are
included out of an abundance of caution. The specific prohibition on license fees and
occupation taxes clarifies the general language on exclusive jurisdiction; it is not
superfluous. E.g., HENRY CAMPBELL BLACK, HANDBOOK ON THE CONSTRUCTION AND
INTERPRETATION OF THE LAWS 431 (2d ed. 1911) ("[A] proviso ... may be introduced
from excessive caution, and designed to prevent a possible misinterpretation of the
statute .... ").
        3 The majority relies on dicta from King County v. Port of Seattle, 37 Wash. 2d 338,
348, 223 P.2d 834 (1950), stated in the context of our conclusion that RCW 14.08.330
does not violate the constitutional provision that '"[t]here shall be no territory stricken
from any county."' (Quoting WASH. CONST. art. XI,§ 3.) Separate from determining the
statute's constitutionality, when we applied RCW 14.08.330, we held RCW 14.08.330
precludes King County from enforcing taxi licensing fees at Seattle-Tacoma International
Airport. !d. at 346-47. The case's holding provides no support to authorize a local
regulation at the Seattle-Tacoma International Airport.

                                             -4-
Fifo Foods, LLC, et al. v. City of SeaTac, et al., 89723-9 (Stephens, J. Dissent)




place-the geographic area in which the Port of Seattle owns title to the land and

has the power to regulate.         The second part is a set of activities-"airport

operations and the subject of aeronautics." Majority at 14 (emphasis omitted). As

the majority sees things, it is only as to the second part that the Port of Seattle has

exclusive jurisdiction and control.        !d. at 14-15.     After announcing this new

interpretation, the majority concludes, "Proposition 1 has nothing to do with airport

operations or the subject of aeronautics," so the city of SeaTac has not invaded the

Port of Seattle's exclusive jurisdiction and control. !d. at 16. I disagree with the

majority's interpretation and application.

       The majority's distinction, between the airport as a geographic area and as a

set of functional activities ("airport operations or the subject of aeronautics," id.),

is nowhere to be found in the statute. The subject of the statute is simply "[e]very

airport." RCW 14.08.330. The statute does not slice and dice an "airport" to

reveal some sort of "core airport function" judicial test.             Instead the statute

concerns, as its language says it does, the airport.

       The statute's structure confirms this.           The statute follows a general

rule/exception structure. Its general rule is that the municipality controlling and

operating the airport (the Port of Seattle) shall have exclusive jurisdiction and

control over the airport, and that no other municipality in which the airport is

located (the city of SeaTac) shall have any police jurisdiction of the airport. RCW

 14.08.330. The statute then has one exception to that rule. The exception provides

 "However, ... a municipality in which an airport ... is located" (the city of


                                             -5-
Filo Foods, LLC, et al. v. City of SeaTac, et al., 89723-9 (Stephens, J. Dissent)




SeaTac) "may be responsible for the administration and enforcement of the
uniform fire code ... on that portion of any airport ... located with its
jurisdictional boundaries," so long as it does this "by agreement with the
municipality operating and controlling the airport," (the Port of Seattle). !d. Thus,
a fire code is the single circumstance in which the city of SeaTac can enforce its

laws within the airport.
       This exception disproves the majority's conclusion that "airport" in RCW
14.08.330 means only "airport operations or the subject of aeronautics," majority
at 16. If the legislature intended the operating municipality's exclusive jurisdiction
to be over only that narrow functional concept, why would the legislature specify
an exception from the operating municipality's exclusive jurisdiction to allow the
municipality in which the airport sits to enforce a fire code at the airport? Under
the majority's view of the statute, the fire-code exception is simply unneeded
because the city of SeaTac can already enforce a fire code at Seattle-Tacoma
International Airport because that does not concern "airport operations or the
subjection of aeronautics," id.
       The fire-code exception creates a second puzzle under the majority's test.
The exception provides that the city in which the airport is located (the city of
 SeaTac) may enforce a fire code within the airport only if the city does so "by
agreement with the municipality operating and controlling the airport" (the Port of
 Seattle). RCW 14.08.330. As the majority notes, this exception was crafted by
 legislative amendment in response to concerns raised by the Seattle city attorney.


                                             -6-
Fila Foods, LLC, et al. v. City ofSeaTac, et al., 89723-9 (Stephens, J. Dissent)




Under the majority's holding, the fire code exception seems misplaced. If the city
of SeaTac can unilaterally impose other measures at the airport, such as
Proposition 1's sweeping wage and employee right protections, what is the point of
requiring the Port of Seattle's consent to enforce a minimally intrusive fire code?.
Unless the majority is willing to say that enforcing a fire code "interfere[s]" with

"airport operations or the subject of aeronautics," majority at 16, the majority
leaves unanswered what role the fire code exception plays under its interpretation
of the statute.
       The majority's flawed interpretation of RCW 14.08.330 foreshadows the
statute's troubled future. Under the majority opinion, whether a business operating
on airport property is bound by a city's local law will now turn on case-by-case
adjudication in court about whether the city's particular ordinance "interfere[s]"
with "airport operations or the subject of aeronautics," id. at 16, however that
concept may be construed. Even the SeaTac Committee for Good Jobs concedes

that some minimum wage ordinances will affect "airport operations" under certain
circumstances-though it maintains that Proposition 1 does not do so. See Wash.
Supreme Court Oral Argument, Fila Foods LLC v. City of SeaTac, No. 89723-9
(June 26, 2014), at 17 min., 26 sec. through 19 min. 35 sec., audio recording by
TVW, Washington State's Public Affairs Network.               To see the confusion the
majority's holding will create, consider the majority's application of its new test to

this case. The majority simply asserts and concludes, "Proposition 1 has nothing to
do with airport operations or the subject of aeronautics." Majority at 16. Yet,


                                             -7-
Fifo Foods, LLC, et al. v. City of SeaTac, et al., 89723-9 (Stephens, J. Dissent)




Proposition 1's text specifically regulates the performance of quintessential airport
activities that the Port of Seattle contracts for, regulates, and licenses, including

"aircraft interior cleaning; aircraft carpet cleaning; aircraft washing and cleaning;
aviation ground support equipment washing and cleaning; aircraft water or
lavatory    services;   [and]    aircraft   fueling."      SEATAC MUNICIPAL CODE

7.45.010(M)(1)(a); see also Br. of Resp't Port of Seattle at 27-32 (describing the

Port of Seattle's regulation of these and other activities that Proposition 1 attempts

to regulate). The majority's summary conclusion that "Proposition 1 has nothing

to do with airport operations or the subject of aeronautics," majority at 16, makes

the majority's new test all the more troubling.

       The legislature did not intend to foster a cottage industry of litigation over

airport operations, where the courts arrive at case-by-case conclusory
determinations under an imprecise test. It chose to draw a clear line. It enacted a

statute that gives exclusive jurisdiction and control to the operating municipality.

RCW 14.08.330. And it specifically said that "[n]o other municipality in which
the airport ... is located shall have any police jurisdiction of the [airport]." Jd.

The legislature understood that because airports are unique, complex operations,

they should be governed by one and only one local government-the one that

specializes in controlling and operating them. This desire to have legal clarity at

airports is especially understandable considering that airports can straddle multiple

municipal, county, or state lines. See RCW 14.08.200 (multiple municipalities




                                             -8-
Fila Foods, LLC, eta!. v. City ofSeaTac, et al., 89723-9 (Stephens, J. Dissent)




may jointly operate an airport), .030 (municipalities may establish airports outside

this state).

                         II. The Minimum Wage Act, RCW 49.46.120

       The majority offers an independent reason why the city of SeaTac can apply

Proposition 1 at the Seattle-Tacoma International Airport.                 It believes the

Minimum Wage Act, RCW 49.46.120, authorizes the ordinance to apply there.

See majority at 17-19. No doubt, state law could authorize a city in which an

airport is located to apply its ordinances at the airport. The Revised Airports Act

makes this clear: the municipality controlling and operating an airport has

exclusive jurisdiction and control of the airport, "subject to federal and state laws,

rules, and regulations." RCW 14.08.330 (emphasis added).

       The majority relies on the Minimum Wage Act's provisiOn that "any

applicable federal, state, or local law or ordinance" that is more favorable to

employees than state law remains effective.             RCW 49.46.120.        The majority

reasons:

        [S]tate law sets the minimum wage in any given location at the most
        favorable level to the employee whether by federal, state, or local
        law .... The Port of Seattle's regulatory authority over the airport is
        subordinate to all state laws, including state minimum wage law, that
        require it to comply with local minimum wage laws.

               Under Filo Foods's reading, the two statutes would be inconsistent
        with one another. RCW 46.46.120 mandates that the laws in any given
        location most favorable to the employee shall be in f-ull force and effect.
        That provision would be meaningless if the Port of Seattle could trump
        such laws in airports it controls. RCW 49.46.120 does not carve out an
        exception for airports, and RCW 14.08.330 does not contain any language
        indicating that the Port of Seattle's jurisdiction and control over the airport
        includes the power to trump local minimum wage laws. As state above,


                                              -9-
Fila Foods, LLC, et al. v. City of SeaTac, et al., 89723-9 (Stephens, J. Dissent)



       that provision precludes the city of SeaTac only from interfering with the
       operations of an airport. The ordinance does not do so.

Majority at 18-19. This line of reasoning takes down an argument no one is

making. No one believes the Port of Seattle can "trump" the most employee-

friendly applicable law.

       The Minimum Wage Act provides that the most employee-friendly

"applicable . .. local law" governs. RCW 49.46.120 (emphasis added). It does

not, as the majority believes, "set[] the minimum wage in any given location at the

most favorable level to the employee whether by federal, state, or local law."

Majority at 18 (emphasis added). Nor is the majority justified in its assumption

that the relevant "given location" includes the Seattle-Tacoma International

Airport. Instead, the Minimum Wage Act expressly leaves the question of an

ordinance's applicability for other cases. And this case asks whether Proposition 1

applies at the Seattle-Tacoma International Airport in light of RCW 14.08.330's

apparent shield against its application there. To say that the Minimum Wage Act

determines that Proposition 1 is an "applicable ... local law," RCW 49.46.120, at

the Seattle-Tacoma International Airport is to assume the very conclusion we are

debating. For that reason, the Minimum Wage Act does not aid our analysis.

                                      III. Conclusion

        I would affirm the superior court's judgment and hold that the plain

 language of the Revised Airports Act, RCW 14.08.330, compels the result that the

 municipality controlling and operating an airport has exclusive jurisdiction and

 control over the airport, and the municipality in which the airport is located has no


                                             -10-
Filo Foods, LLC, eta!. v. City ofSeaTac, eta!., 89723-9 (Stephens, J. Dissent)




police jurisdiction of the airport. The city of SeaTac's Proposition 1 cannot be

enforced at the Seattle-Tacoma International Airport.

       I do not share the majority's concern that absent the application of

Proposition 1 at the Seattle-Tacoma International Airport, those who work at the

airport could be without legal recourse for obtaining employee protections. This

concern appears to rest on the view that the Port of Seattle, as a special purpose
                                                                                    ---   -   -




district, has "functional differences" from the city of SeaTac. Majority at 10. But,

we know the Port of Seattle recently enacted various protections for employees

who work at the Seattle-Tacoma International Airport, including that total

minimum compensation per hour must presently be $13.72 and must be $15.50

within two years. 4 And apart from the Port of Seattle's employment regulations,

employees at the Seattle-Tacoma International Airport may seek the protection of

state law and federal law, just as is the case for the roughly 2.5 million residents of

unincorporated areas in this state without city governments. 5 This is the structure


       4
          See PORT OF SEATTLE, RESOLUTION 3694 (as amended July 22, 2014),
https://www.portseattle.org/About/Commission/Commission-Resolutions/Resolutions/
Resolution_No_3694_as_amended.pdf). Litigants challenged whether the Port of Seattle
has the statutory power to adopt these employee protections. But the United States
District Court for the Western District of Washington denied those plaintiffs' motion for
a preliminary injunction to enjoin the Port of Seattle's regulations. The court found the
plaintiffs did not show a likelihood of success on the merits and held the Port of Seattle
has authority to adopt these employee protections. See Air Transport Ass'n of Am., Inc.
v. Port of Seattle, No. Cl4-1733-JCC (W.D. Wash. Dec. 19, 2014) (court order) (appeal
pending). Notwithstanding the majority's dicta on the subject, the Port of Seattle's
authority to adopt employment regulations is not at issue in this case.
        5
          See OFFICE OF FIN. MGMT. FORECASTING & RESEARCH DIV., STATE OF
WASHINGTON: 2014 POPULATION TRENDS 15 (2014), http://www.ofm.wa.gov/Pop/aprill/
poptrends.pdf; see also id. at 4 ("[T]he five largest unincorporated county areas (Pierce,
Snohomish, King, Clark, and Kitsap) have almost [the same] population as the five

                                           -11-
Fila Foods, LLC, et al. v. City ofSeaTac, et al., 89723-9 (Stephens, J. Dissent)




of government that the legislature choose to institute for airports. I would leave it

undisturbed. Accordingly, I respectfully dissent on this issue.




largest cities in the state (Seattle, Spokane, Tacoma, Vancouver, and Bellevue), 1.34
versus 1.36 million respectively.").

                                            -12-
Fila Foods, LLC, eta!. v. City ofSeaTac, eta!., 89723-9 (Stephens, J. Dissent)




                                                   5~/::2
                                                      110~ fh
                                                     ~gx~-.q,
                                                   -~~(!·?·




                                           -13-